RECORD IMPOUNDED

NOT FOR PUBLICATION WITHOUT THE
APPROVAL OF THE APPELLATE DIVISION
This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                  SUPERIOR COURT OF NEW JERSEY
                  APPELLATE DIVISION
                  DOCKET NO. A-3390-18T4

D.A.M.

Plaintiff-Respondent,

v.

M.J.M.

Defendant-Appellant.
______________________________

Argued January 23, 2020 – Decided August 6, 2020

Before Judges Nugent, Suter and DeAlmeida.

On appeal from the Superior Court of New Jersey,
Chancery Division, Family Part, Somerset County,
Docket No. FM-18-0644-14.

Mark W. Rufolo argued the cause for appellant (Stern
Kilcullen & Rufolo, LLC, and Donahue Hagan Klein &
Weisberg, LLC, attorneys for appellant; Mark W.
Rufolo and Stephanie Frangos Hagan, of counsel and
on the briefs; Kaitlyn A. Lapi, on the briefs).

Brian G. Paul argued the cause for respondent
(Szaferman Lakind Blumstein & Blader, PC, attorneys;
Brian G. Paul, on the brief).
PER CURIAM

Defendant M.J.M. appeals from a judgment of divorce,

amended final judgment of divorce, and certain paragraphs of an order entered

the same day as the amended final judgment of divorce. The question presented

by this appeal is whether the parties were lawfully married. Their Jewish

marriage certificate, the Ketubah, was duly signed by the friends who witnessed

the ceremony and the Rabbi who performed it. The Certificate of Marriage was

signed by two witnesses, by the Rabbi who performed the ceremony, and by

local registrar, and is a filed public record in the New Jersey State Department

of Health. For more than twenty years, defendant and plaintiff D.A.M

held themselves out to their friends and society as a married

couple. They have filed tax returns as a married couple filing jointly, and they

have owned property as tenants by the entireties.

In 2014, however, when plaintiff filed a complaint for divorce, defendant

moved to dismiss it on the ground they had never been legally married. He

contended, among other claims, the Rabbi who presided over the religious

ceremony provided false information on the parties' Certificate of Marriage, the

parties did not have a marriage license for the religious ceremony, and the

marriage was absolutely void from its inception. Following a hearing, the trial


                                  A-3390-18T4
 2
court rejected defendant's claims and entered a judgment of divorce, which the

court amended. We affirm.

The trial court conducted a hearing to determine the validity of the

marriage. The chronology of material events is undisputed. The parties had

neither applied for nor obtained a marriage license when Rabbi Arnold Gluck

performed a religious wedding ceremony on December 5, 1993. Plaintiff,

defendant, two witnesses, and the Rabbi signed a Ketubah, which Rabbi Gluck

explained was a Jewish marriage certificate, "one of the three ways according to

Jewish law that a couple becomes married." Rabbi Gluck admitted that by

performing a ceremony without executing a civil license, he was "coloring

outside the lines." He explained to the parties that it was inappropriate in the

context of the "civil aspect" to complete the ceremony without a marriage

license, and he instructed them to obtain one.

On December 10, 1993, five days after the ceremony, the parties met with

the Bedminster Township clerk to obtain the marriage license. They designated

the "Intended Date of Marriage" as December 5, 1993.                Noting the

inconsistency, the clerk told them there was a problem with the application, it

was improper to have a ceremony without a marriage license, and that a second

ceremony would be necessary.


                                  A-3390-18T4
 3
      Inexplicably, the clerk nonetheless issued the marriage license with the

December 5, 1993 wedding date. She issued the license on December 21, 1993.

It expired January 21, 1994.

Three months after issuing the license and two months after it expired, the

clerk contacted the parties on March 21, 1994, regarding the status of the license

because it had not been recorded. Acting on defendant's instructions, the clerk

sent the license to Rabbi Gluck.

Within the next few days, defendant met with Rabbi Gluck and the

witnesses who had signed the Ketubah.              They signed the marriage

certificate. Rabbi Gluck misstated as December 12, 1993, the date the religious

ceremony had taken place—thus representing the ceremony had occurred one

week after its actual date and nine days before the clerk issued the marriage

license on December 21, 1993.

The Rabbi wrote to the municipal clerk on March 28, 1994, asked what

had become of the marriage license, and noted perhaps she expected

that someone would pick it up. He also wrote: "Most importantly, I hope that

there will not be any difficulty in processing the license at this time. The

wedding took place on Dec. 12 in Hillsborough, NJ at Temple Beth-El. I




                                    A-3390-18T4
  4
officiated in accordance with Jewish tradition, and all is proper and in order in

this regard."

On April 5, 1994, the municipal clerk forwarded the completed Certificate

of Marriage and marriage license to the local registrar of vital statistics. The

local registrar received, signed and recorded the completed Certificate of

Marriage and marriage license on April 8, 1994. The certificate has been on file

since then. It states the parties were ceremoniously married before the license

was issued.

Although the parties do not dispute either the chronology of events or the

documentary evidence produced during the hearing, they dispute the

significance they attached to the documents. Based on portions of plaintiff's

deposition admitted into evidence at the hearing, plaintiff claimed she believed

the parties were legally married after receiving the Certificate of Marriage from

the State in April 1994. Plaintiff stated: "I had a ceremony, I received legal

documentation from the State of New Jersey. To me there was no need to repeat

what the [S]tate already recognized, that I was legally married."

According to defendant's testimony at the hearing, plaintiff knew there

was a problem with the marriage. He testified that when they went to the

municipal clerk's office to obtain a marriage license, the clerk specifically told


                                    A-3390-18T4
  5
them they would need to repeat the ceremony.               Defendant insisted the

Bedminster Township clerk expressly told plaintiff she must have another

ceremony. Defendant also claimed that periodically he suggested to plaintiff

they renew their vows or take other measures that he thought would resolve any

question about the legality of their marriage. Plaintiff would not hear of it.

Unlike plaintiff, defendant was aware at the outset there was a problem

with the marriage. He testified he was concerned through 1997 or 1998, when

he "forgot about the issue with the paperwork."

As previously noted, during the marriage the parties filed joint tax returns.

They held themselves out as husband and wife, joined a country club as husband

and wife, filled out as husband and wife private school applications for their

children, and obtained automobile insurance in their joint names as spouses.

Defendant designated plaintiff as his spouse on his health insurance policy.

Defendant also acknowledged the parties purchased real estate as joint tenants

by the entirety.

The trial court resolved the credibility issues in plaintiff's favor. The court

found plaintiff believed the parties' marriage was valid from its inception.

Conversely, the court rejected defendant's argument that four or five years after

the marriage he forgot about the issue with the paperwork. The trial court found


                                       A-3390-18T4
   6
the parties' marriage was legally valid, determining, among other conclusions,

the equitable doctrines of quasi-estoppel and laches precluded defendant from

challenging its validity.

On appeal, defendant raises the following points:

POINT I: THE TRIAL COURT COMMITTED
ERROR WHEN IT CONCLUDED THE PARTIES
WERE LAWFULLY MARRIED AND ISSUED A
JUDGMENT OF DIVORCE, IN VIOLATION OF THE
PLAIN LANGUAGE OF N.J.S.A. 37:1-2 AND
N.J.S.A. 37:1-10, WHICH RENDER UNLAWFUL
AND ABSOLUTELY VOID AB INITIO ANY
PURPORTED         MARRIAGE    CONDUCTED
WITHOUT FIRST OBTAINING A MARRIAGE
LICENSE.

1.       The Purported Marriage Was
Unlawful Because The Parties Failed
To First Obtain A Marriage License
And Present It To The Officiant, In
Violation Of N.J.S.A. 37:1-2.

2.       The Purported Marriage Was
Absolutely Void Because The
Parties Failed To Comply With The
Two-Step Process Of First Obtaining
A Marriage License And Then
Participating In A Solemnization
Ceremony Performed By An
Authorized Person, In Violation Of
N.J.S.A. 37:1-10.

3.       The Trial Court Erroneously Found
That The Parties Purported Marriage
Was Not Valid Based Upon The

                                A-3390-18T4
    7
                        Incorrect   Determination     That
Although The State Requires Both A
License And A Solemnization, It
Does Not State That Taking Them In
The Wrong Order Renders The
Marriage Absolutely Void.

POINT II: THE DOCTRINES OF QUASI-ESTOPPEL
AND RATIFICATION ARE INAPPLICABLE AS
ANY PURPORTED MARRIAGE WAS VOID AB
INITIO.

We affirm, substantially for the reasons expressed by the trial court in its

oral and written opinions. We add the following comments.

N.J.S.A. 37:1-10, effective July 18, 1939, states in pertinent part:

[N]o marriage contracted on and after December first,
nineteen hundred and thirty-nine, shall be valid unless
the contracting parties shall have obtained a marriage
license as required by section 37:1-2 of this Title, and
unless, also, the marriage, after license duly issued
therefor, shall have been performed by or before any
person, religious society, institution or organization
authorized by section 37:1-13 of this Title to solemnize
marriages; and failure in any case to comply with both
prerequisites aforesaid, which shall always be
construed as mandatory and not merely directory, shall
render the purported marriage absolutely void.

We have previously noted the statute's purpose:

As appears from the statement attached to the bill
(Assembly No. 10) which was enacted as chapter 227
of the Laws of 1939, "the purposes of this bill [were]
two-fold." First, it would insure that there would be no
evasion of the then recently enacted statute (L. 1938, c.

                                      A-3390-18T4
 8
            126; N.J.S.A. 37:1-20, et seq.) requiring blood tests of
persons intending to marry and the filing with the
application for a marriage license of a certificate
showing that the applicants are not infected with
syphilis. Second, it would eliminate "the many abuses
arising from common law marriages and the countless
claims of marital relations under this loose form of
matrimony" and make "possible the maintenance of
proper records, desirable from the State's standpoint as
well as from either spouse's."

[In re Estate of Silverman, 94 N.J. Super. 189, 193-94
(App. Div. 1967).]

Here, these objectives were achieved. First, defendant acknowledged

during his testimony he and plaintiff both got blood tests because the marriage

license would not have issued without the blood tests. He added: "I was happy

to learn I didn't have [s]yphilis which is the reason for the blood test." Next,

their obtaining a marriage license avoided for the entire duration of their

marriage "the many abuses arising from common law marriages and the

countless claims of marital relations under this loose form of matrimony[.]"

Estate of Silverman, 94 N.J. Super. at 194. Last, the filed marriage certificate

made "possible the maintenance of proper records, desirable from the State's

standpoint as well as from either spouse's." Ibid. We also note the statute's two

mandates—the obtaining of a marriage license and a ceremony performed by an




                                   A-3390-18T4
 9
authorized official—were satisfied, albeit not in the order required by the

statute.

The doctrine of "[q]uasi-estoppel" dictates "an individual is not permitted

to 'blow both hot and cold,' taking a position inconsistent with prior conduct, if

this would injure another, regardless of whether that person has actually relied

thereon." Heuer v. Heuer, 152 N.J. 226, 237 (1998) (quoting Kazin v. Kazin, 81

N.J. 85, 94 (1979)). The doctrine is "designed to prevent a party's disavowal of

previous conduct if such repudiation would not be responsive to the demands of

justice and good conscience." Ibid. (quoting Carlsen v. Masters, Mates, & Pilots

Pension Plan Tr., 80 N.J. 334, 339 (1979)).

Here, permitting defendant to disavow his twenty-year marriage would

hardly be responsive to the demands of justice. Rather, permitting the result

defendant seeks would undermine one of the two purposes of the marriage

statute and would be tantamount to countenancing two decades of fraud

perpetrated on plaintiff, the federal government, the state government, and

others. We conclude the trial court correctly applied the doctrine of quasi-

estoppel to avert such injustices.

We have considered defendant's remaining arguments and found them to

be without sufficient merit to warrant further discussion. R. 2:11-3(e)(1)(E).


                                    A-3390-18T4
 10
Affirmed.




A-3390-18T4
11